COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
 MATTHEW FLOREZ AND LEXUS                                     No. 08-19-00302-CV
 BROWN,                                          §
                                                                Appeal from the
                           Appellant,            §
                                                              143rd District Court
 v.                                              §
                                                            of Reeves County, Texas
 PASCUAL Q. OLIBAS,                              §
                                                           (TC# 19-07-23056-CVR )
                            Appellee.

                                         O R D E R

       The Court GRANTS the Appellee’s fourth motion for extension of time within which to

file the brief until December 20, 2020. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ordered that the Hon. James D. Lucas, the Appellee’s attorney, prepare the

Appellee’s Brief and forward the same to this Court on or before December 20, 2020.

       IT IS SO ORDERED this 2nd day of December, 2020.


                                            PER CURIAM



Before Alley, C.J., Rodriguez and Palafox, JJ.